DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 7/29/2021. As directed by amendment: Claims 1-20 were amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-10, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pola (“Pola”, US 20170024410) in view of Hatfield et al (“Hatfield”, US 20130124956) and in further view of Schechter (US 20190079911).
Regarding Claim 1, Pola teaches a computer apparatus comprising: 
one or more computer readable storage media (Fig. 1, element 12B, par 35); 
one or more processors operatively coupled to the one or more computer readable storage media (Fig. 1, element 12B, par 35); 
and an application comprising program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors, direct the computer apparatus to at least (par 33): 
query a source of the collaborative document, external to the cached version of the collaborative document, for at least one of the changes (par 21; par 89; The collaborative document is the updated file in the cloud.); 
and subsequent to querying the source: initiate an update to the cached version of the collaborative document to implement at least the one of the changes (par 21; par 89; The collaborative document is the updated file in the cloud. The cached version of a collaborative document is the file downloaded on a user’s machine.); 
Pola does not explicitly teach open a cached version of a collaborative document lacking changes that occurred to the collaborative document since the cached version was last opened; enable display, in a user interface to an application, of content within the cached version of the collaborative document; and subsequent to querying the source: determine a location in the cached version of the collaborative document of at least the one of the changes; and enable display, with the content and at the location in the cached version of the collaborative document, of an indication comprising progress information corresponding to the update to the cached version of the collaboration document with respect to the one of the changes.  
Hatfield teaches open a cached version of a collaborative document lacking changes that occurred to the collaborative document since the cached version was last opened (Fig. 9, elements {914, 916, 924}, par 79-82; The document is lacking changes before changes from other authors have been updated in as shown in element 924. Users access (open) the document. Thus, the document is accessed (opened) and is lacking changes since it was last accessed (opened), until updates from other authors have been updated.); 
enable display, in a user interface to an application, of content within the cached version of the collaborative document (Fig. 9, element 900, par 79-82); 
and subsequent to querying the source (par 82):
determine a location in the cached version of the collaborative document (Fig. 9, element 920, par 79-82; The location is the status bar 920.); 
and enable display, with the content and at the location in the cached version of the collaborative document, of an indication comprising progress information corresponding to the update to the cached version of the collaboration document with respect to the one of the changes (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola with the user interface including the status bar of Hatfield because it allows for the user to know the progress of uploading/syncing files and if the user’s local file is currently being saved. 
Pola and Hatfield do not explicitly teach determine a location of at least the one of the changes.
Schechter teaches determine a location of at least the one of the changes (Fig. 7, element 710, par 74).

Regarding Claim 4, Pola, Hatfield, and Schechter teach the computer apparatus of claim 1.
Pola does not explicitly teach wherein the computer apparatus is further directed to, subsequent to the update to the cached version of the collaborative document: disable display of the indication; and enable display of a catch-up highlight at the location.  
Hatfield teaches wherein the computer apparatus is further directed to, subsequent to the update to the cached version of the collaborative document (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82): 
disable display of the indication (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28. The catch-up highlight is the “Uploading to the server” status in Fig. 29. The indication (saving status) is disabled when the catch-up highlight is displayed as shown in Fig. 29.); 
and enable display of a catch-up highlight at the location (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28. The catch-up highlight is the “Uploading to the server” status in Fig. 29.).  

Regarding Claim 5, Pola, Hatfield, and Schechter teach the computer apparatus of claim 1. 
Pola further teaches wherein to query the source of the collaborative document, external to the cached version of the collaborative document, for at least the one of the changes, the computer apparatus is directed to query the source of the collaborative document for those of the changes made by other users associated with the collaborative document (Fig. 1, element 12, par 93; par 21; par 89; The collaborative document is the updated file in the cloud.).  
Regarding Claim 8, Pola, Hatfield, and Schechter teach the computer apparatus of claim 1.
Pola further teaches wherein the computer apparatus is further directed to enable display of one or more updated versions of the collaborative document in response to merging the one of the changes with the cached version of the collaborative document (par 21; par 89; The collaborative document is the updated file in the cloud. The cached version of a collaborative document is the file downloaded on a user’s machine.).  
Regarding Claim 9, Pola, Hatfield, and Schechter teach the computer apparatus of claim 1.
wherein the computer apparatus is further directed to enable display of one or more updated versions of the collaborative document in response to merging the one of the changes with the cached version of the collaborative document.  
Hatfield teaches wherein the computer apparatus is further directed to enable display of one or more updated versions of the collaborative document in response to merging the one of the changes with the cached version of the collaborative document (Fig. 9, elements {914, 916, 924}, par 79-82; The document is lacking changes before changes from other authors have been updated in as shown in element 924. The updated document displayed is the updated version.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola with the user interface including the status bar of Hatfield because it allows for the user to know the progress of uploading/syncing files and if the user’s local file is currently being saved. 
Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 1.
Regarding Claim 13, Pola, Hatfield, and Schechter teach the method of claim 10.
Pola does not explicitly teach further comprising, subsequent to initiating the update to the cached version of the collaborative document: disabling display of the indication; and enabling display of a catch-up highlight at the location in the cached version of the collaborative document.  
Hatfield teaches further comprising, subsequent to initiating the update to the cached version of the collaborative document (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82): 
disabling display of the indication (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28. The catch-up highlight is the “Uploading to the server” status in Fig. 29. The indication (saving status) is disabled when the catch-up highlight is displayed as shown in Fig. 29.); 
and enabling display of a catch-up highlight at the location in the cached version of the collaborative document (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28. The catch-up highlight is the “Uploading to the server” status in Fig. 29.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola with the user interface including the status bar of Hatfield because it allows for the user to know the progress of uploading/syncing files and if the user’s local file is currently being saved.
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 5.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 8. 
Regarding Claim 18, Pola, Hatfield, and Schechter teach the method of claim 10.
Pola and Hatfield do not explicitly teach further comprising enabling display of a summary of changes in the user interface in response to merging at least the one of the changes with the cached version of the collaborative document.  
Schechter teaches further comprising enabling display of a summary of changes in the user interface in response to merging at least the one of the changes with the cached version of the collaborative document (Fig. 7, element 710, par 70-74).  

Regarding Claim 19, Pola teaches one or more non-transitory computer readable storage media having program instructions stored thereon, wherein the program instructions, when executed by a computing apparatus comprising one or more processors, direct the computer apparatus to at least: 
transfer a notification indicating a change occurred to content within a collaborative document (par 92; par 89); 
indicated in the notification (par 92; par 89).
Pola does not explicitly teach in response to a request to view the change indicated: open a cached version of the collaborative document lacking the change; enable display of content within the cached version of the collaborative document in a user interface
Hatfield teaches in response to a request to view the change indicated (Fig. 9, element 900, par 79-82): 
open a cached version of the collaborative document lacking the change (Fig. 9, elements {914, 916, 924}, par 79-82; The document is lacking changes before changes from other authors have been updated in as shown in element 924. Users access (open) the document. Thus, the document is accessed (opened) and is lacking changes since it was last accessed (opened), until updates from other authors have been updated.); 
enable display of content within the cached version of the collaborative document in a user interface (Fig. 9, element 900, par 79-82); 
determine a location in the cached version of the collaborative document (Fig. 9, element 920, par 79-82; The location is the status bar 920.); 
and enable display, with the content and at the location in the cached version of the collaborative document, of an indication comprising progress information corresponding to an update to the cached version of the collaborative document with respect to the change (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola with the user interface including the status bar of Hatfield because it allows for the user to know the progress of uploading/syncing files and if the user’s local file is currently being saved. 
Pola and Hatfield do not explicitly teach determine a location of at least the change.
Schechter teaches determine a location of at least the change (Fig. 7, element 710, par 74).
.
Claims 2-3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pola, Hatfield, and Schechter in view of Fern et al (“Fern”, US 20170090705).
Regarding Claim 2, Pola, Hatfield, and Schechter teach the computer apparatus of claim 1.
Pola further teaches wherein the computer apparatus is further directed to: 
enable display of a notification indicating that at least the one of the changes occurred (par 92; par 89; par 95); 
Pola does not explicitly teach enable display, in the user interface, of the content responsive to a request to view at least the one of the changes.  
Fern teaches enable display, in the user interface, of the content responsive to a request to view at least the one of the changes (Fig. 3, element 324, par 46; The user requests to view the change indicated in the notification when the user selects the Preview Changes 324 element in Fig. 3. The cached version of the collaborative document is the previously transmitted version of the attachment).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola, Hatfield, and Schechter with the Preview 
Regarding Claim 3, Pola, Hatfield, and Fern teach the computer apparatus of claim 2.
Pola further teaches wherein the notification indicating that the changes occurred is generated based on a mention or comment that is associated with a user associated with the collaborative document (Fig. 3, element 310, par 84; par 74-75; Documents are posted or updated as a comment to a feed by a user, which other users can also comment on.).
Regarding Claim 11, Pola, Hatfield, and Schechter teach the method of claim 10.
Pola teaches further comprising enabling display of a notification that at least the one of the changes occurred (par 92; par 89; par 95).
Pola does not explicitly teach wherein enabling display, in the user interface, of the content within the cached version of the collaborative document is responsive to a request to view at least the one of the changes.  
Fern teaches wherein enabling display, in the user interface, of the content within the cached version of the collaborative document is responsive to a request to view at least the one of the changes (Fig. 3, element 324, par 46; The user requests to view the change indicated in the notification when the user selects the Preview Changes 324 element in Fig. 3. The cached version of the collaborative document is the previously transmitted version of the attachment).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola, Hatfield, and Schechter with the Preview Changes link of Fern because it enables the user to view an updated collaborative document while viewing previous versions of the document along with it.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 3.
Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pola, Hatfield, and Schechter in view of Chakra et al (“Chakra”, US 20080256474).
Regarding Claim 6, Pola, Hatfield, and Schechter teach the computer apparatus of claim 1.
Pola, Hatfield, and Schechter do not explicitly teach wherein the progress information comprises a visual representation depicting a percent of the update completed.  
Chakra teaches wherein the progress information comprises a visual representation depicting a percent of the update completed (Fig. 3a, element 304, par 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola, Hatfield, and Schechter with the progress bar of Chakra because it includes a percentage as part of the progress bar, which gives a more accurate estimate of how much time a process such as an update may take. Instead of the user guessing that the progress bar is at around 50%, a visual numeral percentage allows the user to know that the progress bar is at 50%. 
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 6.
Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 6.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pola, Hatfield, and Schechter in view of Sung et al (“Sung”, US 20170171295).
Regarding Claim 7, Pola, Hatfield, and Schechter teach the computer apparatus of claim 1. 
wherein the indication comprises a progress loading watermark indicating an amount of the one of the changes merged with the cached version of the collaborative document.  
Sung teaches a wherein the indication comprises a progress loading watermark indicating an amount of the one of the changes merged with the cached version of the collaborative document (par 27; The progress loading watermark is the displayed download progress of the file. The cached version of the collaborative document is the file being downloaded. The collaborative document is the file from the server.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola, Hatfield, and Schechter with the progress bar of Sung because it allows for the progress bar of Pola modified by Hatfield and Schechter to be divided into blocks so that a user can more accurately estimate how long a file transfer may take (Sung; par 27).
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 7.
Response to Arguments 
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: The Applicant can find no teaching or reasonable suggestion in Pola in view of Hatfield of at least "open a cached version of a collaborative document lacking changes that occurred to the collaborative document since the cached version was last opened."
Examiner’s Response: As previously stated in the 35 U.S.C. 103 rejection of Claim 1, 
open a cached version of a collaborative document lacking changes that occurred to the collaborative document since the cached version was last opened.
Hatfield teaches open a cached version of a collaborative document lacking changes that occurred to the collaborative document since the cached version was last opened (Fig. 9, elements {914, 916, 924}, par 79-82; The document is lacking changes before changes from other authors have been updated in as shown in element 924. Users access (open) the document. Thus, the document is accessed (opened) and is lacking changes since it was last accessed (opened), until updates from other authors have been updated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola with the user interface including the status bar of Hatfield because it allows for the user to know the progress of uploading/syncing files and if the user’s local file is currently being saved. 	
Argument 2: For example, Applicant's Specification at paragraph [0031] recites: 
[0031] In a next operation, application 103 then queries a source of collaborative document 112 external to the cached version of the collaborative document 112 for changes that have occurred to content within collaborative document 112 since the cached version of collaborative document 112 was generated (step 202). For example, the application may open collaborative document 112 with an indicator that changes made by others are updating and will be highlighted once they have been merged. In yet another example, the user may be returning to the file after other users have made changes. In this example, the latest version of the file opens and show an indication that a summary flyout will be shown that provides the cached version of the file opens. Current applications do not allow a user to navigate from a comment notification when the comment notification is a stale copy of the file in the cache. A comment notification typically refers to a state or version of the file that is newer than the one in cache, and this may cause navigation to the comment to fail. Unfortunately, the summary or highlight up may not be shown over the stale cache file. If a cached version of the file opens, depending on timing of summary with respect to when the latest version of file was downloaded, the summary will be referring to authors and changes that do not exist in the version of file that opens. 
The Applicant can find no teaching or reasonable suggestion in the combination of Palo and Hatfield of at least the above recited limitations of amended claim 1. 
Examiner’s Response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the summary will be referring to authors and changes that do not exist in the version of file that opens) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument 3: It follows that Pola in view of Hatfield also fails to disclose "enable display, with the content and at the location in the cached version of the collaborative document, of an indication comprising progress information corresponding to the update to the cached version of the collaboration document with respect to the one of the changes," as recited by amended claim 1.
Examiner’s Response: As previously stated in the 35 U.S.C. 103 rejection of Claim 1, 
Pola does not explicitly teach enable display, with the content and at the location in the cached version of the collaborative document, of an indication comprising progress information corresponding to the update to the cached version of the collaboration document with respect to the one of the changes.
Hatfield teaches enable display, with the content and at the location in the cached version of the collaborative document, of an indication comprising progress information corresponding to the update to the cached version of the collaboration document with respect to the one of the changes (Fig. 9, elements {914, 916, 924}, par 79-82; The document is lacking changes before changes from other authors have been updated in as shown in element 924. Users access (open) the document. Thus, the document is accessed (opened) and is lacking changes since it was last accessed (opened), until updates from other authors have been updated.).

The remainder of the Applicant’s arguments with respect to Claims 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Milvaney (US 20170185573), Abstract - Memory conserving versioning of an electronic document is provided. Client versioning factors are analyzed by a client versioning engine and server versioning factors are analyzed by a server versioning engine for determining when an electronic document should be stored as a new version. Accordingly, new versions of an electronic document are only created when determined to be sufficiently important, thus reducing the amount of memory required for increased version payload. 
Teevan et al (US 9330191), Abstract - Techniques and systems are disclosed for providing changed content identification for an online document that is accessed by a user or user agent. A reference point for an online document that a user or user agent is interested in accessing is identified, comprising a stored prior version of the document. The prior version of the document is retrieved, when the user or user agent accesses the online document, 
Schneider et al (20060053194), Abstract - In some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a so-called collaboration place. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous activities in the collaboration place. Additionally, the client-server architecture supports data persistence, so that data files associated with the collaboration place can be stored for subsequent access. 
Solheim et al (US 20150248435), Abstract - Shadowing of local or remote information to cloud-based computing systems is provided. As content and activities associated with content (e.g., content modification activities, content communication activities, people associated with content, social networking associated with content, etc.) are developed at a local on-premises computing system that is remote from the cloud-based computing system responsible for maintaining the same content and content activities, the local content and activities are shadowed to the cloud-based system at a regular frequency so that the . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444